Citation Nr: 0717444	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-01 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In June 1981, the RO issued a rating decision which 
denied the veteran's initial claim seeking service connection 
for residuals of a back injury.  Although provided notice of 
this decision in July 1981, the veteran did not perfect an 
appeal thereof.

2.  In January 1994, the Board issued a decision which denied 
the veteran's claim to reopen the issue of entitlement to 
service for a low back disorder.  

3.  Evidence received since the January 1994 Board decision 
includes evidence which is new and bears directly and 
substantially on the matter under consideration herein, and 
is so significant that it must be considered in order to 
fairly decide the veteran's claim seeking service connection 
for a low back disorder.  

4.  The veteran's current low back disorder, diagnosed as low 
back pain with degenerative disc disease, began many years 
after service and was not caused by or related to any 
incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
Board's May 1994 decision, and the veteran's claim for 
service connection for a low back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


2.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in March 2001, in June 2004, in November 2005, and in 
March 2006, advised the veteran of the foregoing elements of 
the notice requirements.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  

The veteran has also been informed through letters, rating 
decisions, and statements of the case, of the definition of 
new and material evidence, and what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In fact, as shown below, he did present evidence 
necessary to reopen his claim for service connection for a 
low back disorder.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has also obtained the 
veteran's service medical records, VA medical treatment 
records, and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, all necessary 
VA medical examinations have been conducted.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

I.  New and Material Evidence

In October 2000, the veteran filed a claim to reopen the 
issue of service connection for a low back disorder.  The RO 
denied this claim in a November 2001 rating decision.  
Thereafter, in July 2002, the veteran filed a statement which 
the Board finds constitutes a notice of disagreement.  See 
38 C.F.R. § 20.201 (2006).  The filing of a notice of 
disagreement initiates the appeal process.  Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The standard for new and material evidence was amended during 
the course of this appeal.  See 38 C.F.R. § 3.156(a) (2006).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  As the veteran's claim to reopen the issue 
of service connection herein was received before that date, 
specifically in October 2000, the law in effect when the 
claim was filed is applicable.  That is the standard 
discussed below.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and the new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  

The veteran's initial claim seeking service connection for a 
low back disorder was denied by the RO in a June 1981 rating 
decision.  Notice of this decision was sent to the veteran in 
July 1981, and he did not timely file a notice of 
disagreement thereafter.  Thus, the June 1981 RO decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2006).  The underlying basis for the RO's June 1981 decision 
was that the veteran had not presented evidence linking his 
current back disorder to his military service.  In January 
1994, the Board issued a decision which denied the veteran's 
claim to reopen the issue of entitlement to service for a low 
back disorder.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.

The evidence received since the Board's January 1994 decision 
includes a private medical opinion dated in July 2002, which 
suggests a link between the veteran's current low back 
disorder and his active duty service.  Accordingly, new and 
material evidence has been submitted, and the claim for 
service connection for low back disorder must be reopened.  
As the RO adjudicated the issue of service connection for low 
back disorder on the merits, the veteran will not be 
prejudiced by the Board addressing this claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  



II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Entitlement to service connection generally 
requires that it be shown not only that disease or injury was 
present in service, but also that the disease or injury has 
resulted in continuing or residual disability.  Id.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Continuity of symptomatology is required 
where the disorder noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the 


evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran is seeking entitlement to service connection for 
a low back disorder.  He attributes this condition to an 
injury incurred during an inservice parachute jump.

Historically, the veteran served on active duty in the Army 
from October 1973 to October 1976.  A review of his report of 
separation, Form DD 214, revealed that he was awarded a 
Parachute Badge.  A review of the veteran's service medical 
records revealed treatment for low back pain in February 
1976.  A treatment report, dated February 4, 1976, noted his 
complaints of a back injury while on a push and pull detail.  
A treatment report, dated February 5, 1976, noted the 
veteran's complaints of low back pain since loading 
parachutes the morning before.  The report concluded with an 
impression of chronic low back pain, etiology unknown.  No 
follow-up treatment was indicated.  His separation 
examination, performed in October 1976, noted that his spine 
was normal. 

Subsequent to service discharge, a certificate of medical 
examination, dated in June 1977, from the United States Civil 
Service Commission noted that the veteran was examined for 
purposes of obtaining employment as a laborer.  The report 
noted that this position involved loading and unloading heavy 
boxes, bulky supplies, and materials.  The report reflected 
findings that the veteran was able to lift and carry heavy 
objects, weighing 45 pounds and over.  X-ray examination of 
the veteran's lumbar spine, performed in June 1977, revealed 
normal findings.  

A VA treatment report dated in June 1978, noted the veteran's 
history of a back injury from a parachute jump while in he 
was in the Army.  However, the physical examination of the 
back revealed no scoliosis and no tenderness.  

In September 1980, the veteran filed his initial claim 
seeking service connection for a back disorder.  A VA 
treatment report, dated in July 1981, noted the veteran's 


complaints of back pain, which he attributed to an inservice 
injury.  

A treatment report, dated in September 1993, noted a 
diagnosis of lumbar strain, with arthritis.  X-ray 
examination of the lumbar spine, performed in December 1996, 
revealed early degenerative changes at L3-L4, L4-L5 disc 
levels.  

A treatment report dated in February 1998, noted the 
veteran's complaints of low back pain since his discharge 
from the service.  X-ray examination of the lumbar spine, 
performed in February 1998, revealed evidence of degenerative 
changes with osteophyte formation.

A private treatment report dated in May 1999, noted the 
veteran's history of low back pain since an inservice injury 
while parachuting in the military in 1974.  A June 1999 
treatment report noted his complaints of low back pain.  The 
report concluded with an assessment of low back pain, 
secondary to spasm, improving.  

A private medical consultation report, dated in April 2001, 
noted the veteran's complaints of low back pain with right 
lower extremity radiculopathy.  The report noted the 
veteran's history of an inservice injury to his back while 
jumping out of airplanes in Vietnam.  The report concluded 
with a diagnosis of low back pain with radiculopathy, 
secondary to degenerative disc disease.

A private treatment report, dated in September 2001, noted 
the veteran's history of an inservice injury to his low back 
in 1974.  The report also noted his history of another major 
injury in 1983, when the veteran was struck by a train.  
Based upon a physical examination, the examiner concluded 
with a diagnosis of acute traumatic sacroiliac and 
lumbosacral sprain/strain.  

An opinion letter dated in July 2002, was received from S. 
Aman, M.D.  Dr. Aman stated that he started seeing the 
veteran in 1992.  He noted the veteran's reported history of 
an injury to his low back while parachuting during his 
military service in 


the 1970s.  He also noted that the veteran still has chronic 
low back pain.  Dr. Aman opined that the veteran's back 
condition was likely due to, or related to, the injury he 
sustained while he was in the service.

In November 2002, a VA examination for the spine was 
conducted.  The VA examiner noted that the veteran's claims 
folder was reviewed.  The report noted the veteran's history 
of an inservice injury to his low back.  The report also 
noted the veteran's complaints of back pain on a daily basis, 
with weakness secondary to this pain.  Physical examination 
revealed a reduced range of motion in the lumbar spine, and 
evidence of muscular spasm in the lower lumbar and sacral 
area.  The report noted that X-ray examination of the spine, 
performed in February 1998, revealed degenerative changes 
with osteophyte formation.  The VA examiner found evidence 
indicative of degenerative disc disease of his lumbar spine 
and evidence of muscular spasm in the low back.  The VA 
examiner opined that it was "more likely than not" that the 
veteran's current low back disorder is not related to his 
military service.  In support of his opinion, the VA examiner 
noted that trauma to the back could lead to degenerative 
joint disease in later life, however, there was not 
"significant documentation to demonstrate a significant 
injury" during service.  The VA examiner also noted that the 
veteran had a large lapse in time between his treatment and 
the onset of his severe back pain.

In March 2004, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that he injured his back 
during a parachute jump while in the service.  He also 
testified that he has had low back pain ever since.  A 
statement from the veteran's sister, received in March 2004, 
noted that the veteran wore a back brace when he was 
discharged from the service in 1977-1978.

A treatment letter, dated in March 2004, was received from M. 
Belete, M.D.  Dr. Belete noted that he had treated the 
veteran for the past year.  He further noted the veteran's 
complaints of low back pain, which the veteran indicated had 
bothered him since his injury while in the military.  

After reviewing the veteran's claims folders, the Board finds 
that service connection is not warranted for a low back 
disorder.  While the veteran is shown to currently have a low 
back disorder, with degenerative disc disease, the competent 
medical evidence does not indicate that this condition was 
caused or aggravated by his military service, or to any 
incident therein.

The statement from Dr. Aman is of little probative value.  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings.  Its weight may be less if the examiner fails to 
explain the basis for an opinion, or treated the veteran 
briefly or for unrelated conditions.  See Sklar v. Brown, 5 
Vet. App. 140 (1993).  In this case, although Dr. Aman 
indicated that the veteran's low back condition was likely 
due to, or related to, "the injury sustained while he was in 
the service," he failed to provide any underlying basis for 
this opinion.  There is no indication that he reviewed any of 
the veteran's service medical records, or any post service 
medical records.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
As noted in the record, Dr. Aman began treating the veteran 
in 1992, and based his opinion solely on the veteran's own 
self-reported history.  Thus, this medical opinion has no 
probative value in linking the veteran's current low back 
condition with his military service it was based on the 
claimant's self-reported history of an inservice injury with 
continuous problems since then.  See Reonal v. Brown, 5 Vet. 
App. 458,461 (1993); Swann v. Brown, 5 Vet. App. 229 (1993) 
(finding that the Board not bound to accept opinions of two 
doctors who made diagnoses of post-traumatic stress disorder 
almost 20 years following appellant's separation from service 
and who necessarily relied on history as related by 
appellant.  "Their diagnoses can be no better than the facts 
alleged by appellant.")  

The Board finds the opinion submitted in this matter by the 
VA examiner in November 2002 to be far more probative.  
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative 


value of the medical evidence in the record).  The VA 
examiner concluded that it was unlikely that the veteran's 
current back disorder was related to any back injury incurred 
during service.  The VA examiner reached this conclusion 
based upon a review of the veteran's claims folders, which 
included both the veteran's inservice and post service 
medical records.  In addition, the VA examiner provided a 
basis for his underlying opinion.  Specifically, he indicated 
that trauma to the back could lead to degenerative joint 
disease in later life, there was no "significant 
documentation to demonstrate a significant injury" during 
the veteran's military service.  The VA examiner also noted 
that the veteran "had a large lapse in time between 
treatment and the onset of his severe back pain."

Despite the conflicting medical opinions offered in this 
case, the Board finds the opinion offered by the VA examiner 
in November 2002 to be the most probative herein.  In 
reaching this conclusion, the Board notes that the November 
2002 opinion is the only one clearly based upon a complete 
review of the veteran's claims folders.  This opinion also 
provides a superior recitation of the medical facts, and also 
gives a supporting rationale for the conclusions reached 
therein.  While the Board may not ignore a medical opinion, 
it is not error for the Board to favor the opinion of one 
competent medical expert over that of another; rather, it is 
the Board's duty to assess the credibility and probative 
value of evidence, and it may assign greater probative weight 
to one medical opinion than to another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are not competent to 
establish, and therefore not probative of a medical nexus 
between the veteran's current back disorder and his service, 
or to any incident therein, in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As such, the fact remains that there is no competent medical 
evidence on file linking the veteran's current back disorder 
to service or to any incident of service, despite his 
assertions that such a causal relationship exists.  
Accordingly, service connection for a back disorder is not 
warranted.  

As the preponderance of the evidence is against the claim for 
service connection for a low back disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

The claim for service connection for low back disorder is 
reopened; to this extent only, the appeal is granted.

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


